Case 7:19-cr-02341 Document 40 Filed on 09/21/20 in TXSD Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF TEXAS

MCALLEN DIVISION
UNITED STATES OF AMERICA 3
YS. ; CRIMINAL NO. 7:19-CR-02341
BRENDA ALICIA FUENTES

PRO SE MOTION TO PROCEED IN FORMA PAUPERIS FOR APPEAL
TO THE HONORABLE JUDGE OF SAID COURT:

COMES NOW, BRENDA ALICIA FUENTES, and requests this Court to allow her
to proceed in this appeal without paying costs of Court or giving security therefore, for the
reason that she is financially unable to pay for such or give such security, as shown by the
Affidavit attached.

WHEREFORE, PREMISES CONSIDERED, the defendant respectfully requests

that she be allowed to proceed with her appeal without costs.

Respectfully submitted,

 
Case 7:19-cr-02341 Document 40 Filed on 09/21/20 in TXSD Page 2 of 2

CERTIFICATE OF SERVICE
[hereby certify that a true and correct copy of the above and foregoing document has

been forwarded to the U.S. Attorney's Office at 1701 W. Hwy. 83 (6" floor) McAllen, Texas
78501 on al. At (pene

   

RENDA ALICIAFUENTES
